MOORMAN, Circuit Judge
(dissenting).
I cannot concur. The statute says that a corporation shall make a return stating specifically the items of its gross income^ and the deductions and credits allowed, and that the return shall be sworn to by the president or other principal officer, and by the treasurer or assistant treasurer. Until there has been a substantial compliance by the corporation with these requirements of the statute, there is no return — and hence limitation cannot begin to run. The report which appellant filed purported to show income, with deductions and credits, but was not sworn to. The statute just as specifically requires the doing of the latter as the former. If its purpose, as I think and the majority opinion holds, is to require the corporation to put before the Bureau, as accurately and truly as possible, the facts and figures necessary to a correct computation of the proper tax, then it would seem that the verifications under oath are quite as important as the other requirements. Indeed, nothing could be quite so effective of that purpose as the putting of the obliga^ tions and hazards of an oath upon the conscience of those whose duty it is to make the report. Congress thought it important enough to require two officers of the corpora^ tion to swear to the report.
It was not shown in this case whether the report was mailed to the collector or was handed to him or one of his assistants. If it had been tendered to the collector and he had refused to receive it because it was not sworn to, I should not suppose that any one would contend that it was a return. On the other hand, a report tendered in the prescribed form would have been sufficient, I should think, even if rejected by the collector. The question then turns, as it would seem from the opinion of the court, upon the action of the collector. He, or some one in his office who attended to such matters, filed the report, mistakingly thinking, I have no doubt, that it was properly verified, as I assume the corporation did, too. The statute, as I have said, could only be set in motion by the doing of certain things by the corporation. It failed to do those things; but it now contends, and the majority opinion in effect holds, that notwithstanding its failure the statute nevertheless became effective because the collector, thinking that the corporation had performed its duty, failed to observe its mistake. I do not think this is sound. It would not be thought to be, I am sure, in the ease of a , *248document purporting to be a return which did not pretend to show gross income, with allowable deductions and credits. Having in mind the purpose of such returns, I fail to see why there should be any distinction between that ease and this.
The state eases that were cited in argument hold that, in the absence of compliance with a statute which requires a return to be verified under oath, there is no return. Lawrence v. Janesville, 46 Wis. 364, 1 N. W. 338, 50 N. W. 1102; Newell v. Whitingham, 58 Vt. 341, 2 A. 172; Narragansett Pier Co. v. Assessors, 17 R. I. 452, 23 A. 11; and Lee v. Commonwealth, 6 Dana (Ky.) 312. The question was not ruled differently in Emmich v. United States (6 C. C. A.) 298 F. 5. In that case the defendant was charged with “knowingly, wilfully and feloniously attempting to defeat and evade” a tax. The return was set forth merely as the means of the attempt. The point was made that it was not a return, because it was not sworn to. The court held that there was evidence to show that it was sworn to. That holding was entirely sufficient for the purposes of the case. What was further said about the return was in connection with its admissibility in evidence. It should have been admitted because, as appears from the record of that ease in this court, it. showed on. its face that it was sworn to. That of itself was sufficient for its admission.